Title: To Alexander Hamilton from Marquis de Lafayette, [8 January 1779]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander


[Boston, January 8, 1779]
Mons. Nevile allant en france, mon cher hamilton, j’espere que vous ne Negligeres pas cette occasion de m’ecrire. Le soin qu’on prendra de votre lettre et la discretion avec laquelle elle me sera remise doivent vous engager à me parler librement sur toutes sortes d’articles. Cest à vous que je m’en Rapporte pour tous les intelligences, et toutes les Connaissances de vos affaires Militaires et politiques dont j’ai tant envie d’etre instruit. Vous me les aves promis et je compte asses sur votre amitié pour n’en pas douter. C’est avec un plaisir toujours Nouveau que je vous assure de celle que je veux a vous pour toujours.
Lafayette
Boston 8th January 1779
Colonel hamilton
